O’SCANNLAIN, Circuit Judge,
concurring in part and dissenting in part:
I concur in the majority’s opinion to the extent that it holds that the government’s position was substantially justified and that the district court therefore abused its discretion in awarding plaintiffs attorneys’ fees. In my view, however, the government’s position was more than “substantially justified” — it was correct. I therefore dissent from that part of the majority’s opinion which affirms the district court’s grant of a permanent injunction against the United States. I would find that the 75-yard safety-and-security zone was a valid time, place, or manner restriction on speech in a public forum.
I
All three members of the panel agree as to the appropriate test for evaluating whether the three-hour safety-and-security zone violated the first amendment rights of the Peace Navy. It is the test for restrictions on the time, place, or manner of protected speech in a public forum.1 As the majority notes, such restrictions may be imposed, provided that they “ ‘are justified without reference to the content of the regulated speech, that they are narrowly tailored to serve a significant governmental interest, and that they leave open ample alternative channels for communication of the information.’ ” Ante at 1226 (quoting Ward v. Rock Against Racism, 109 S.Ct. 2746, 2753 (1989) (quotation omitted)).
This is a three-part test, requiring (1) content neutrality, (2) narrow tailoring to serve a significant governmental interest, and (3) the preservation of ample alternative channels for communication. Because both sides seem to agree that the zone regulation meets the first prong of content neutrality, see ante at 1227, our job becomes easier: we need to examine only the second and third prongs of the test. Unlike the majority, I conclude, for the reasons detailed below, that the challenged regulation satisfies both of these remaining prongs.
II
A
To withstand constitutional scrutiny, any restriction here must “serve a significant governmental interest.” Rock Against Racism, 109 S.Ct. at 2753 (quotation omitted). The government here has two significant interests. First, it has a significant interest in ensuring the security of public officials. Second, the government has a significant interest in ensuring maritime safety.2 I examine each of these interests in turn.3
Fleet Week is the largest annual Navy event in the United States.4 One of its purposes is to demonstrate to certain invited visitors and to the public the view that the United States Navy is well-prepared and effective and represents a good investment of public funds. Fleet Week is not, *1234however, merely a Navy event. It is an event that the Navy has conducted at the invitation of the Mayor of San Francisco. Some 500,000 people pack the shore to watch the Navy parade in the San Francisco Bay, while anywhere from 3,000 to 6,000 invitees, including high-ranking military officers, local government officials, and other dignitaries, watch from bleacher seats erected at the end of the Aquatic Park Pier. The Pier, which curves out into the San Francisco Bay, is about 500 yards long, but only 10 to 12 yards wide. At the very end of the Pier is constructed a reviewing platform, on which sit 60 of the guests who are considered the highest ranking.
The government’s undeniable interest in protecting the people on the Pier must be considered, as it was by the district court and apparently by the majority here, to be significant. Since Fleet Week is an event partially intended to demonstrate the United States’ military strength and preparedness, it attracts many people in this country to whom these characteristics are distasteful. The government has a significant interest in protecting its officials from the possibility of certain actions against them by such people.5
As half a million people jostle for position on the shore and thousands on the Pier also watch, hundreds, maybe thousands (according to uncontroverted testimony) of boats sail about the Bay. Many of these find themselves between the end of the Pier and the area through which the Navy’s ships parade; this United States Navy parade consists of ships with quite limited maneuverability. Further, the countless boats of the Peace Navy, Greenpeace, and other protesters, as well as those of mere spectators, also sail about. Most of these vessels are operated by recreational boaters, who are subject to no licensing or supervision here. And as anyone familiar with the San Francisco Bay knows, the wind, tide, and currents are often treacherous; they are especially so toward the end of the Pier.
Given all this, the government’s other asserted interest — maritime safety — must also be considered to be significant here. The Coast Guard testified that, based on its considerable experience and pursuant to its statutory mandate,6 it determined that a safety zone was necessary in these circumstances to ensure maritime safety and to protect against accidents. It further testified that such a zone is necessary to allow easy access to the Pier and the shore to handle potential casualties from accidents.7
*1235Ensuring maritime safety and protecting citizens in these circumstances clearly constitute significant governmental interests.
B
We must next ask whether the government’s regulation is “narrowly tailored to serve” these significant interests. Rock Against Racism, 109 S.Ct. at 2753 (quotation omitted). For the reasons detailed below, I would find that the government has narrowly tailored its regulation.
It is important to describe what constitutes “narrow tailoring.” As the majority points out, narrow tailoring does not require that the government adopt the least-restrictive means in promulgating its regulation. “Rather, ‘[s]o long as the means chosen are not substantially broader than necessary to achieve the government’s interest, [] the regulation will not be invalid simply because a court concludes that the government’s interest could be adequately served by some less-speech-restrictive alternative.’ ” Ante at 1227 (quoting Rock Against Racism, 109 S.Ct. at 2758) (emphasis and emendations added by majority); see also United States v. Albertini, 472 U.S. 675, 689, 105 S.Ct. 2897, 2906-07, 86 L.Ed.2d 536 (1985) (the validity of a regulation “does not turn on a judge’s agreement with the responsible decision-maker concerning the most appropriate method for promoting significant government interests”).8 Courts should be “loath to second-guess the Government’s judgment” as to whether a regulation “ ‘burden[s] substantially more speech than is necessary to further the government's legitimate interest.’ ” Board of Trustees of the State Univ. of New York v. Fox, — U.S. -, 109 S.Ct. 3028, 3034, 106 L.Ed.2d 388 (1989) (quoting Rock Against Racism, 109 S.Ct. at 2758).
The regulation contested in this action is the Coast Guard’s imposition of a 75-yard zone around the end of the Aquatic Park Pier within which no civilian maritime vessels were permitted; this safety-and-security zone was in effect for only a three-hour period. The district court struck this down and permanently enjoined the Coast Guard from imposing a zone any larger than 25 yards.
I would conclude that the government has narrowly tailored its regulation to serve its significant interest in protecting officials. Originally, the Navy pressed for a 100-yard safety-and-security zone, believing it the minimum necessary, but the Coast Guard disagreed. Balancing “the rights of free people to freely express themselves” against the need for “minimal” protection, Reporter’s Transcript (“R.T.”) at 109, 97 (Feb. 23, 1988) (testimony of David Zawadzki, Captain of the Port and Commanding Officer of the Coast Guard Marine Safety Office in Alameda), the Coast Guard arrived at the 75-yard zone.
As noted, the district court concluded that “there is no tangible evidence” that a 75-yard zone is necessary to promote the concededly significant governmental interests. Yet it is difficult to conceive of what “tangible evidence” the government could have introduced. It is desirable that precautions be taken to avert problems, and here a narrow precaution was taken. The majority’s seeming assertion that the government has shown only “mere speculation about danger,” ante at 1228, is unfair. The government has shown that a safety- and-security zone served significant interests and that the zone’s size (75 yards) *1236resulted from narrow tailoring. As the government points out, the Coast Guard should not be forced to wait until a catastrophe occurs before it can demonstrate that the security concerns are real.9
All around us are “tangible” reminders of constant threats to individual security. The House of Representatives recently noted that “[m]any special events that provide the potential for terrorist actions directed against American citizens occur on or near our nation’s coasts.” H.R.Rep. No. 494, 99th Cong., 2d Sess. 48 (1985) (emphasis added), reprinted in 1986 U.S.Code Cong. & Admin.News 1865, 1914. Because of this potential, Congress specifically charged the Coast Guard with ensuring safety and security in the nation’s ports through the “establishment of security and safety zones, and the development of contingency plans and procedures, to prevent or respond to acts of terrorism.” 33 U.S.C. § 1226(b)(1) (1988) (emphasis added). In response to that congressional directive, “each Captain of the Port around the country was tasked by Coast Guard Headquarters with doing vulnerability assessments .... to take a little broader look at safety and security issues.” R.T. at 74 (Feb. 23, 1988) (testimony of Captain Za-wadzki). As for the particular instance of Fleet Week and the crowd of dignitaries on the Aquatic Park Pier, the Coast Guard explained that “where you are out on a promontory, away from land, with a very narrow access or egress road, you’re sitting out there and you have few options if something goes wrong or if someone poses a physical threat to those people out there.... The people out there would be vulnerable.” Id. at 95 (testimony of Captain Zawadzki).
According to both the district court and the majority, “there was no showing that Fleet Week presents ‘any danger that is not present each time a public official appears in public.’ ” Ante at 1228 (quoting district court). Not so, I think — the dangers are magnified tremendously by the fact that all the public officials at this event are crowded onto a small pier, with no easy means of egress. They could be sitting ducks, as it were, for terrorists who could quickly sail in from only 75-feet away (the size of the maximum permissible safety-and-security zone under the permanent injunction). That the government also closes the Pier itself to the public for twenty-four hours before parade day for security purposes should be seen as a further indication of its genuine concern with security.10
*1237The tailoring was also narrow to promote the government’s interest in maritime safety. Both Coast Guard and Navy officers testified that this above-described goal of ensuring maritime safety was promoted by the establishment of a safety zone. They further gave uncontradicted testimony of the utility of a safety zone of at least 75 yards. The majority, however, again takes a begrudging view of the evidence, stating that “[tjhere was no evidence presented that a 25-yard zone was insufficient” for the purpose of providing “a channel of access to the land by military vessels ... for handling law enforcement and medical emergencies.” Ante at 1228. Yet there was much other evidence: for instance, testimony about the unpredictability of winds and currents, the lack of maneuverability of Navy (that is, United States Navy) ships, the number of vessels in the Bay, and many other factors relevant to the appropriate size of a safety zone. Given also the Coast Guard’s expertise in maritime safety, I am satisfied that the 75-yard zone met the “narrow tailoring” test.
In short, the Coast Guard properly acted in an anticipatory fashion to ensure security and to promote maritime safety. In so doing, it was advancing significant governmental interests through a narrowly-tailored regulation. The majority’s implication that a catastrophe must first occur before a sufficient safety-and-security zone may be established is not compelled by the first amendment.11
Ill
Because the government has satisfied the first contested prong of the test for time, place, or manner restrictions, the only remaining question is whether ample alternative channels for communication were left open. I think that such channels have been left open; in this, I disagree with the district court and the majority here.
First and most importantly, the Peace Navy is still free to sail. The fact that it would have to remain another 150 feet from the Pier — less than the distance from *1238home plate to second base on a baseball diamond’s basepaths — would not deprive it of its ability to mimic the United States Navy parade. The Peace Navy would still be in full view of the thousands of people on the Pier and the hundreds of thousands along the shore. Larger signs could still convey the Peace Navy’s visual messages; indeed, permissible sound amplification— not proscribed by the safety-and-security zone because not affecting the above-described interests of the government — might make the Peace Navy heard, including a handful of children singing anti-war songs. The effective difference in communication between 25 yards and 75 yards would be minimal.12
Second, the use of handbills or pamphlets on land would enable protestors to reach the vast majority of those on shore. This traditional form of protest may be less inventive and clever than the use of boats only a few feet from shore, but that is not to say that it is therefore constitutionally inadequate.
Both the district court and the majority here base their findings of inadequacy on the idea that the alternatives would not allow the Peace Navy to deliver its message to the “3,000 or more Fleet Week official invitees on the pier.” Ante at 1230. But as all its witnesses at trial testified, the Peace Navy is interested in reaching both the people on the Pier and the far-many more on the shore.
I do not gainsay that from 75 yards the Peace Navy would find it more difficult to present singing children and dramatic performances than would be the case from 25 yards. Nor do I argue that the Peace Navy’s ability to present its message would not be affected in some ways by the requirement of a safety-and-security zone. Nevertheless, for the reasons set forth above, I am satisfied that the Peace Navy has ample alternative channels for communication of its message within the meaning of applicable constitutional principles.
IV
The Coast Guard here promulgated its regulation in part to enforce Congress’s mandate that it ensure security on our nation’s coasts; it also acted pursuant to its statutory authority to ensure maritime safety. The regulation was effective for a brief three-hour period when 500,000 people packed the shore, several thousand more crowded onto the Aquatic Park Pier, and the waters around the Pier teemed with hundreds, if not thousands, of boats. Because I would find in these circumstances that the government’s creation of a safety-and-security zone of 75 yards was narrowly tailored to serve the government’s significant interests of ensuring individual security and maritime safety, and because I would find that the regulation left the Peace Navy with ample alternative channels to communicate its message, I would conclude that the zone was a valid time, place, or manner restriction on speech in a public forum. I would therefore reverse the district court’s order of a permanent injunction.
For these reasons, I must respectfully dissent from that part of the majority’s opinion which upholds the action of the district court.

. The government and the Peace Navy agree that the portion of the San Francisco Bay off the Aquatic Park Pier is a "public forum” and that the Peace Navy's message constitutes "protected speech.” See ante at 1227.


. The fact that there are two interests is why the zone is properly called a "safety-and-security” zone. It was indicated in the district court that, ordinarily, the Coast Guard will establish a safety zone to ensure maritime safety or a security zone to ensure personal security of individuals. Here, however, the 75-yard regulation served the purposes of both different kinds of zones.


. The district court found and the majority seems to agree that the interests set forth here are significant. I nonetheless undertake the inquiry myself because it is crucial to the next question examined — whether the government's regulation was narrowly tailored to serve these interests. That is one of the points on which I part company with the court below and the majority here. Moreover, the majority's discussion acknowledging the government's interests is rather begrudging.


. This summary of the facts is based on uncon-troverted evidence submitted to the district court. All citations to the record in this case are to Bay Area Peace Navy v. United States, No. C 87-5133 AJZ (N.D.Cal.).


. The majority properly rejects as "simply not true" the Peace Navy’s argument "that an analysis of the validity of the regulation can be undertaken with reference only to the safety and security threat posed by the Peace Navy.” Ante at 1228 n. 2. Even in past Fleet Weeks, all the protests have not been as peaceful or as non-dangerous as the Peace Navy says that its expeditions have been. For instance, in 1986, as the district court noted, " ‘Five members of Greenpeace were arrested by the USCG [United States Coast Guard], Two of those arrested were charged with assault on a federal officefr] when they rammed a USCG boat with their rubberized motor boat_Findings of Fact and Conclusions of Law at 5 (May 4, 1988) (quoting Naval Investigation Service Report) (my emendations and omission of footnote). It is important to emphasize that the Peace Navy’s constitute only a very small percentage of the boats affected by the safety-and-security zone.


. Although ignored almost entirely by the district court and the majority here, the expertise and authority of the Coast Guard in maritime safety constitute no small point. Congress has on numerous occasions recognized that expertise by authorizing the Coast Guard to develop and implement regulations to promote safety in the nation's ports and waterways. It has done so because it has found that "navigation and vessel safety and protection of the marine environment are matters of major national importance." 33 U.S.C. § 1221(a) (1988). In fact, Congress has given the Coast Guard numerous directives in order to promote the national goal of ensuring maritime safety. See generally 33 U.S.C.A. §§ 1221-1236 (West 1986 & Supp.1990) (termed by Congress as the “Ports and Waterways Safety Act"); see, e.g., 33 U.S.C. § 1233 (1988) ("The Commandant of the Coast Guard is authorized and empowered in his discretion to issue from time to time regulations, not contrary to law, to promote the safety of life on navigable waters during regattas or marine parades.’’). It was pursuant to these directives that the Coast Guard here promulgated the 75-yard safety zone struck down by the district court.


. For example, the Blue Angels air show is part of Fleet Week. Such a show undeniably poses a threat of catastrophic accident necessitating emergency rescue and first-aid assistance for *1235many people. See, e.g., Scores Are Killed in Air Show Crash in West Germany, N.Y. Times, Aug. 29, 1988, at Al, col. 6 ("Three jets from a precision flying team of the Italian Air Force collided and crashed today during a low swoop past a crowd of 300,000 at a United States air base in West Germany, killing at least 46 people and injuring as many as 500 others.”).


. The district court here improperly applied a least-restrictive-means analysis. It correctly stated the test at the outset of its decision, but, in applying it, shifted to speaking in terms of necessity, not narrow tailoring. See, e.g., Findings of Facts and Conclusions of Law at 7 (May 4, 1988) (“there is no tangible evidence that a 75 yard security zone is necessary to protect officials”); id. ("there is no tangible evidence that a 75 yard security zone is necessary to protect [the government’s maritime-safety] interest”) (emphases added). The majority here recognizes yet glosses over this indisputable error.


. The Coast Guard’s contention that a 75-yard security zone is narrow tailoring is buttressed by the fact that when it has faced the prospect of more-immediate security problems, it has enforced a far larger zone. For instance, when the Pope and Queen Elizabeth made visits to the Bay Area, the Coast Guard apparently enforced 1000-yard security zones. Cf. Navy, Unhindered, Successfully Launches a Trident 2, N.Y. Times, Dec. 14, 1989, at A28, col. 4 (stating that ”[t]he submarine Tennessee successfully launched a Trident 2 missile yesterday without interference from protestors who had threatened disruption” and noting that the protestors were kept at a distance by a "safety zone, which extended 5000 yards from the launching”) (emphasis added).


. American soil is not somehow immune to security threats. See, e.g., Blast Wrecks Van of Skipper Who Downed Iran Jet, N.Y. Times, Mar. 11, 1989, § 1, at 1, col. 1 (The "explosion that rocked the vehicle of Sharon Lee Rogers while she was on her way to work here [in San Diego] this morning may have been set off as an act of terrorism against the captain, Will C. Rogers 3d”); Caller Claims Pro-Iran Group Bombed Van, N.Y. Times, Mar. 16, 1989, at A17, col. 1; Defendant Gets 30 Years in Jail in Bombing Plot, N.Y. Times, Feb. 7, 1989, at B2, col. 1 (“A Japanese national described by Federal authorities as one of the first international terrorists caught and convicted in the United States was sentenced” by a federal district judge who called the man “a member of the Japanese Red Army.... [who] had built and transported [ ] bombs to cause 'multiple deaths.’ ”); Five Draw Long Sentences for Terrorism Schemes, N.Y. Times, Dec. 31, 1987, at A15, col. 1 ("Five members of one of the nation’s deadliest street gangs have been sentenced to long prison terms for conspiring to acquire |2.5 million from Libya in exchange for their offer to commit terrorist acts in the United States.’’); U.S. Is Said to Detect Plans By Iran for Terrorist Attacks, N.Y. Times, Aug. 6, 1987, at A10, col. 1 ("United States intelligence has detected evidence that Iran may be preparing attacks on American installations abroad and possibly within the United States, Government officials said today.”); Explosion Damages a G.E. Sales Office; Terrorists Suspected, N.Y. Times, Aug. 23, 1984, at B6, col. 4 (“A bomb apparently planted by a group opposed to *1237United States policy in Central America exploded shortly before noon today outside a General Electric Company sales office.”); New Blasts Show F.A.L.N. Resilience, N.Y. Times, Jan. 9, 1983, § 1, at 29, col. 4 ("Through eight years of bombings and other violent actions, a small Puerto Rican armed force known as the F.A. L.N. has established itself as one of the most elusive and resilient terrorist groups ever to operate in the United States, according to Federal and local law enforcement officials.”).
Violence aimed at public officials is particularly frequent. See, e.g., Bomb Is Uncovered in Atlanta Office of Federal Court, N.Y. Times, Dec. 19, 1989, at Al, col. 6; Officials Say They Have Leads in Killing of Judge in Alabama, N.Y. Times, Dec. 18, 1989, at Al, col. 1 (describing investigation into assassination of United States Circuit Judge Robert S. Vance); Bomb Explodes in Senate’s Wing of Capitol; No Injuries Reported, N.Y. Times, Nov. 8, 1983, at Al, col. 3; Reagan Wounded in Chest by Gunman; Outlook "Good" After 2-Hour Surgery; Aide and 2 Guards Shot; Suspect Held, N.Y.Times, Mar. 31, 1981, at Al, col. 3.


. Ironically, the concurrence considers this view of the government’s security interests to be "overblown,” yet itself goes on to represent this dissent as concluding that "even speculative security interests are so significant as to justify almost any type of regulation." Ante at 1232. Such an assessment grotesquely mischaracter-izes and distorts this dissent. Only a focal length of 150 feet (the spread between 75 yards and 25 yards) constitutes the entire jurisprudential difference between the majority and the dissent. The three-hour-long safety-and-security zone of 75 yards, therefore, is scarcely on an analytical par with the forcible internment of Japanese-Americans during World War II. The attempted conflation of this case with Koremat-su cannot stand; excited references to emotionally charged symbols are of no assistance to good-faith analysis of the relevant constitutional issues.
The concurrence also fails to acknowledge that the government had an interest in maritime safety as well as in security. Repeated references to "terrorism” in the concurrence fail utterly to take into consideration the maritime-safety interest.
Finally, the suggestion in the concurrence that the United States Coast Guard cannot be trusted to “arbitrate neutrally" because it presumably is in cahoots with the United States Navy to suppress free speech is hardly worthy of comment. Ante at 1231-1232. Suffice it to say that such allegations are entirely without support in the record, and not even the Bay Area Peace Navy has urged them upon this court. This unwarranted and disparaging depiction of the purposes and motivations of the nation’s military and law-enforcement officials misrepresents legitimate differences among the parties about how certain competing interests are properly balanced under the Constitution.


. It is probably true that the 75-yard safety- and-security zone would incidentally prevent effective presentation of theatrical performances of the type the Peace Navy conducted one year. This regrettable consequence scarcely makes the safety-and-security zone unconstitutional. First, the mere non-availability of one mode of expression as the result of a regulation does not, ipso facto, invalidate the regulation. The very application of the test indicates that at least one channel is not available; the inquiry is whether the remaining alternative channels were ample. Second, it is not even clear that effective theatrical performances will be possible with the 25-yard zone now permitted by the district court’s permanent injunction. The Peace Navy introduced unrebutted testimony indicating that effective dramatic performances might not be possible from 25 yards. See R.T. at 44 (Feb. 22, 1988) (testimony of Robert Heifetz, Co-Coordinator for the Peace Navy) ("22-yards off the Pier was the distance that you should be, the distance between the performers in the last row and the stage and the assumption that the last row is the end of the Pier”).